THOMPSON, J.
concurred in the above opinion in alv points.
*139Livingston, Spencer and Tompkins, Js. in all, except as to the constable’s oath; on that point they conceived the error fatal, and therefore ordered judgment of reversal.
Judgment reversed.
Gold, the next day, on an affidavit, stating that the manner in which the oath was set forth in the record arose from a clerical error in copying, moved, on the authorities of Cowp. 425,(a) Doug. 134,(b) and 1 H. Black. 238,(c) to amend the return. The Coúrt was pleased to order, that the entry of judgment should be stayed until further order, and that the justice have leave till the first day of next term to amend his return, so far as relates to the form of the said oath.
Motion granted.

 Varelst & Smith v. Rafael.


 The King v. Lyme Regis.


 Skutt v. Woodward.